CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-330, concluding that ALI A. ALI of PRINCETON, who was admitted to the bar of this State in 2009, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 3.2 (failure to expedite litigation), RPC 3.5(b) (making improper ex parte communications), RPC 3.4(c)(knowingly disobeying an obligation under the rules of a tribunal), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that (1) respondent practice under the supervision of an Office of Attorney Ethics approved proctor, to as long as the Office of Attorney Ethics deems necessary; (2) respondent complete a Continuing Legal Education course in law office management; and (3) respondent complete two ethics courses, in addition to those required for Continuing Legal Education credit. Respondent is to provide proof to the Office of Attorney Ethics of completion of the courses within one year from the date of the Court’s Order;
And good cause appearing;
It is ORDERED that ALI A. ALI is hereby reprimanded; and it is further
ORDERED that (1) respondent practice under the supervision of an Office of Attorney Ethics approved proctor, for as long as the Office of Attorney Ethics deems necessary; (2) respondent complete a Continuing Legal Education course in law office management; and (3) respondent complete two ethics courses, in *166addition to those required for Continuing Legal Education credit; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.